Name: Commission Regulation (EEC) No 1139/90 of 3 May 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 5. 90 Official Journal of the European Communities No L 113/21 COMMISSION REGULATION (EEC) No 1139/90 of 3 May 1990 fixing the amount of the subsidy on oil seeds tion of the system of maximum guaranteed quantities of the 1990/91 marketing year are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 588/90 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (a), as last amended by Regulation (EEC) No 982/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 588/90 Q, as last amended by Regulation (EEC) No 111 0/90 (8) ; Whereas, in the absence of the target price for the 1990/91 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (,0) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 4 May 1990 to take into account the target price, and where appropriate, the effects for the 1990/91 marke ­ ting year of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 4 May 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (4 OJ No L 280, 29. 9 . 1989, p. 2. (') OJ No L 164, 24. 6. 1985, p. 11 . O OJ No L 100, 20 . 4. 1990, p. 8 . 0 OJ No L 167, 25. 7. 1972, p. 9. ( «) OJ No L 197, 26. 7. 1988, p. 10. f) OJ No L 59, 8 . 3 . 1990, p . 39. « OJ No L 111 , 1 . 5. 1990, p. 76. 0 OJ No L 266, 28. 9 . 1983, p . 1 . H OJ No L 53, 1 . 3 . 1986, p . 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 113/22 Official Journal of the European Communities 4. 5. 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 (') 3rd period 8 (') 4th period 9 (') 5th period 10 (1) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic ; of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 1,170 0,000 26,410 62,62 69,67 1 275,26 201,26 235,84 22,400 16,626 44 213 4 567,69 i 178,89 3 766,93 0,00 5 462,16 1,170 0,000 26,210 62,15 69,14 1 265,60 199,69 234,06 22,226 16,455 43 863 4 484,91 178,89 3 737,25 0,00 5 420,78 1,770 0,000 19,850 46,47 52,36 958,50 155,86 177,26 17,347 14,096 34 771 3 980,42 270,63 2 873,03 0,00 4 382,45 1,770 0,000 19,850 46,49 52,36 958,50 155,86 177,26 17,347 14,045 34 771 3 912,60 270,63 2 864,50 0,00 4 363,16 1,770 0,000 19,850 46,49 52,36 958,50 155,86 177,26 17,347 14,045 34 771 3 912,60 270,63 2 864,50 0,00 4 363,16 1,770 0,000 19,850 46,49 52,56 958,50 155,86 177,26 17,325 13,891 34 734 3 754,72 270,63 2 839,65 0,00 4 300,86 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 4. 5. 90 Official Journal of the European Communities No L 113/23 ANNEX II Aids to colza and rape seed 'double zero' (amounts her 100 kg) SI Current 5 1st period 6 2nd period ?(') 3rd period 8 0 4th period 9 (&gt;) 5th period 10 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 3,670 2,500 28,910 68,52 76,26 1 395,98 220,51 258,17 24,542 18,387 48 463 5 047,63 561,13 4 149,17 499,40 5 961,56 3,670 2,500 28,710 68,06 75,73 1 386,32 218,94 256,38 24,368 18,216 48 113 4 964,85 561,13 4 119,49 499,40 5 920,18 4,270 2,500 22,350 52,32 58,96 1 079,21 175,49 199,59 19,532 16,045 39 150 4 523,77 652,87 3 255,27 517,26 4 899,71 4,270 2,500 22,350 52,34 58,96 1 079,21 175,49 199,59 19,532 15,994 39 150 4 455,95 652,87 3 246,74 517,26 4 880,41 4,270 2,500 22,350 52,34 58,96 1 079,21 175,49 199,59 19,532 15,994 39 150 4 455,95 652,87 3 246,74 517,26 4 880,41 4,270 2,500 22,350 52,54 59,15 1 079,21 175,49 199,59 19,510 15,839 39 113 4 298,08 652,87 3 221,89 517,26 4818,12 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 113/24 4. 5 . 90Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts her 100 kg) I Current5 1st period6 2nd period7 3rd period8 0 4th period9 (") 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £) :  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 6,890 0,000 36,232 85,82 95,57 1 749,53 276,84 323,55 30,812 23,517 60 901 6 446,29 1 053,45 4 571,92 0,00 8 040,15 7 864,42 4 542,43 7 864,42 6,890 0,000 36,032 85,35 95,05 1 739,87 275,27 321,77 30,638 23,346 60 551 6 363,01 - 1 053,45 4 542,24 0,00 7 997,84 7 823,04 4 512,75 7 823,04 6,890 0,000 35,832 84,88 94,52 1 730,22 273,70 319,98 30,463 23,149 60 201 6 282,95 1 053,45 4 509,22 0,00 7 945,08 7 771,43 4 479,73 7 771,43 8,620 0,000 27,134 63,54 71,58 1 310,22 213,05 242,31 23,712 19,534 : 47 530 5 442,48 1 317,96 3 461,52 0,00 6 462,72 6 321,47 3 431,79 6 321,47 8,620 0,000 27,134 63,54 71,58 1 310,22 213,05 242,31 23,712 , 19,534 47 530 5 442,48 1 317,96 3 461,52 0,00 6 462,72 6 321,47 3 431,79 6 321,47 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) I Current5 1st period6 2nd period7 3rd period8 4th period9 5th period10 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,045440 2,301380 42,223400 6,864000 7,787070 0,763103 0,744576 1 498,72 200,33700 181,20900 129,18800 2,041290 2,297480 42,213300 6,859830 7,791140 0,763287 0,747529 1 500,06 204,19700 181,91400 129,63000 2,037690 2,294050 42,194700 6,855220 7,793700 0,764078 0,750290 1 501,72 206,72900 182,81000 130,02600 2,034370 2,290450 42,184900 6,849940 7,792760 0,764546 0,752960 1 503 ,03 210,15300 183,75300 130,42000 2,034370 2,290450 42,184900 6,849940 7,792760 0,764546 0,752960 1 503,03 210,18300 183,75300 130,42000 2,024630 2,280370 42,108400 6,835210 7,791970 0,767957 0,761131 1 507,95 218,22300 186,79800 131,56700